DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This is a first action on the merits.  A preliminary amendment was filed on 21 February 2020 amending claims 1-10.  Claims 1-10 are pending.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 21 February 2020 and 03 August 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.


Drawings
The drawings received on 21 February 2020 are acceptable.



Claim Objections
Claims 3, 4, and 9 are objected to because of the following informalities.  Appropriate correction is required.
Regarding claim 3, the first phrase “at least” in the clause “…wherein the primer layer at least comprises a compound having at least one isocyanate group…” is extraneous. Note that the term “comprises” is open-ended and allows for additional, unrecited elements in the claim.  See MPEP § 2111.03(I).
Regarding claim 4, line 2 of the claim also recites “…wherein the primer layer at least comprises…”; this instance of “at least” is extraneous.
Regarding claim 9, line 4 recites “a first surface (5)” and line 7 recites “the primer layers (10)”.  It appears from the preliminary amendment filed 21 February 2020 that applicant intended to delete each of the parenthetical notations from the claims, however these two instances remain.  

Claim Rejections - 35 USC §§ 101 and 112
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claim 7 is rejected under 35 U.S.C. § 101 for being non-patentable subject matter, or in the alternative, under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 7, the claim is a “Use claim” and is not a proper process claim under § 101.  See MPEP § 2173.05(q).
Alternatively, the claim purports to claim a process without setting forth any steps involved in the process, and thus raises an issue of indefiniteness under §112(b).  See MPEP § 2173.05(q).

Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(d):

(d) Reference in Dependent Forms. — Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers. 
Claim 2 is rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of a previous claim.  Applicant is required to cancel the claim, or amend the claim to place the claim in proper dependent form, or rewrite the claim in independent form. 
	Regarding claim 2, it is noted that claim 1 recites that the adhesive tape is consisting of a primer layer.  The transitional phrase “consisting of” excludes any element, step, or ingredient not specified in the claim.  See MPEP § 2111.03(II) and In re Gray, 53 F.2d 520, 11 USPQ 255 (CCPA 1931).  Thus, no additional such elements may be included dependent claims.  However, claim 2 recites that the upper and/or lower side of the primer layer are provided with a removable protective film.  Such an additional element is not permitted by the “consisting of” language of claim 1.
	To overcome this rejection, the examiner suggests canceling claim 2 and amending claim 1 to recite that the adhesive tape consists of: 	“ 1) a primer layer having a self-adhesive lower side and a self-adhesive upper side, and 
	2) optionally a removable protective film provided on the upper side and/or the lower side, wherein the primer layer…”.
	Alternately, claim 1 could be amended to recite “An adhesive tape… comprising a primer layer having…”.  In such a case, claim 2 may remain unchanged.
	For purposes of examination, the Examiner has considered claim 1 to optionally allow for a removable protective film on the primer layer.

Claim Rejections - 35 USC § 102
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –  

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 2, 3, and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gladstone (U.S. Pat. 3,770,555).
Regarding claims 1 and 2, Gladstone discloses a partially cured adhesive composition in the form of a dried, heat-activatable, preformed film, see abstract.  The partially cured preformed film is interposed between two surfaces to be joined and then heated to activate the adhesive, see abstract and col. 9, lines 21-45.  The adhesive is unwound from a roll, cut to the desired size, and applied to the adherend.  The adhesive film consists of heat-activatable adhesive film 11 and release liner 12, see col. 9, lines 9-16.  Thus the adhesive film is activatable for chemical reaction with an adhesive as claimed.
The limitation “for application to a component of a motor vehicle” is deemed to be a statement with regard to the intended use and is not further limiting in so far as the structure of the product is concerned.  In article claims, a claimed intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  See MPEP § 2111.02.  In this case, the adhesive film of Gladstone is capable of being applied to a portion of a vehicle to adhere vehicle components together.
Regarding claim 3, Gladstone teaches that the preformed adhesive film is formed from a polyurethane adhesive composition which includes essential components of an isocyanate and an isocyanate reactive compound, namely a poly-functional active hydrogen containing component, see col. 4, lines 57-63.  Specific isocyanates are described at col. 5, lines 37-52.  Suitable active hydrogen containing compounds include polyhydric alcohols such as ethylene glycol, 1,5-pentane diol, see col. 5, lines 7-
Regarding claim 5, Gladstone teaches that the pre-formed adhesive layer can be activated by heat, see col. 9, lines 21-28.

Claims 1, 2, 5, 6, and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Amick (U.S. Pub. 2016/0023243).
Regarding claims 1 and 2 and 5, Amick describes a dry primer film and its use, see title and abstract.  As shown in FIG. 4 and described at p. 3, [0036], a primer layer is formed onto a release carrier film and then dried.  Subsequent steps may include coating an adhesive onto the primer layer.  However, before the adhesive is applied, there is a product which consists of only the release carrier film and the primer layer.  Note that the carrier film is removable, see p. 3, [0041].  The primer layer is a thermally self-crosslinking latent heat curing material, see p. 4, [0053-0054] which means that the primer layer cross-links and sets upon the application of heat.  See also p. 5, [0059].  Thus it is activatable for chemical reaction with an adhesive as claimed.  The adhesive film is used for repair of vehicle components, see p. 1, [0001].
Regarding claim 6, Amick teaches that the film may be pigmented to match the color of the repair area, see p. 2, [0015].  Example 1 at p. 8 incudes Raven 450 which is a black pigment, see paragraph [0120] and notes below the component list.
Regarding claim 7, Amick teaches that the adhesive film is used to repair components of vehicles, see p. 1, [0008].



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3, 4, 8, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Amick (U.S. Pub. 2016/0023243) in view of Huck (U.S. Pub. 2010/0183874).
Regarding claim 8, Amick is relied upon as described above to teach a dry primer film and its use to bond components of vehicles.  However, Amick does not specify a structure in which two primer films and an intermediate adhesive layer are used to bond two components of vehicles as claimed.
2 and 5 in the figure) each having a layer of the hot-melt adhesive 3 applied as a primer followed by application of a layer of a hot-melt adhesive composition 4 and bonding.  Huck further teaches that the bonded articles may be components of a vehicle for water or land (e.g. an automobile, a bus, a truck, a train, or a boat), see p. 6, [0126], thus meeting the limitation of a bonding assembly of two components of a motor vehicle.  

    PNG
    media_image1.png
    523
    495
    media_image1.png
    Greyscale

Huck and Amick are analogous as they are similar in structure and function, as each is directed to dry (solvent-free) primer compositions used for bonding of components in vehicles.

Regarding claim 9, Huck describes an adhesive bonding process beginning at p. 5, [0100] comprising:
Heating a hot-melt adhesive primer composition above its melting point (implied to occur before step c1 in [0100]);
Application of the molten hot-melt adhesive primer to a substrate S1 to be bonded (see step c1, [0100]);
Application of the molten hot-melt adhesive primer to a substrate S2 to be bonded (see step c2, [0101]);
Cooling of the primer on S1 below its melting point (see step c3, [0102]);
Application of a second adhesive onto the hotmelt adhesive composition to the cooled primer on substrate S1 (see step c3, [0102]);
Fusing of S1 with S2 within the open time of the second adhesive (see step c4, [0103]).

	Regarding claim 10, Amick teaches that the primer film can be in the form of a roll, see p. 3, [0037].  Thus, the primer film will be unrolled prior to application onto a substrate.
	Regarding claims 3 and 4, Amick is relied upon as described above to teach the adhesive primer of claim 1. Amick teaches that the primer composition may include  a urethane binder, see abstract and p. 1, [0011].  Amick further teaches that the urethane may be based on hydroxyl-terminated polyesters, see p. 5, [0063].  However, Amick does not specify the particular isocyanate and hydroxyl-group containing components as claimed.
	Huck describes an exemplary hot-melt adhesive primer composition which includes an isocyanate-group terminated polyurethane polymer, see p. 2, [0050].  Such polymers are formed by the reaction of at least one polyol with at least one isocyanate, see p. 2, [0051].  The polyisocyanate components are further detailed at p. 3, [0065-0066], and particular polyols are described beginning at p. 2, [0052].  The polyols have two or more OH groups, see p. 3-4, [0053], such as 1,3-propane diol or neopentyl glycol.  These read on the components of claim 3 and the isocyanate and polyhydric alcohol components of claim 4.
Huck also describes that the composition includes a catalyst, see p. 4, [0079], plus optional additives including antioxidants, pigments, dyes, fillers, softeners, and 

Prior Art of Record
Prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Baumgart (U.S. Pub. 2009/0011189) describes a primer composition formed on a carrier sheet.  The reference is cumulative.
Nagaoka (U.S. Pat. 5,015,413) describes a primer film.
Dollase (U.S. Pub. 2017/0305132) describes a method of adhering two substrates using latent-reactive adhesive films. The embodiment shown in FIG. 2 includes two adherends 1 and 5, each with a primer layer 2, and an intermediate adhesive layer 3.  The reference is cumulative.

Conclusion
	All claims are rejected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott R. Walshon whose telephone number is (571) 270-5592.  The examiner can normally be reached on Monday through Friday from 9:00am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano, can be reached at (571) 272-1515.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/Scott R. Walshon/           Primary Examiner, Art Unit 1759